Citation Nr: 1755779	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO. 14-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Whether new and material evidence has been received sufficient to reopen a claim for service connection for right knee patellofemoral syndrome.

3. Whether new and material evidence has been received sufficient to reopen a claim for service connection for left knee patellofemoral syndrome, status post anterior cruciate ligament (ACL) repair.

4. Entitlement to service connection for right knee patellofemoral syndrome.

5. Entitlement to service connection for left knee patellofemoral syndrome, status post anterior cruciate ligament (ACL) repair. 

6. Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 1991 and with additional active duty training (ACDUTRA) and inactive duty training (INACDUTRA) service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The issues of service connection for bilateral patellofemoral syndrome, allergic rhinitis, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an April 1992 rating decision, the RO denied service connection for bilateral knee disorders. The Veteran did not initiate an appeal of this decision, nor submit new and material evidence within one year.

2. Additional evidence received since the April 1992 rating decision on the issue of service connection for bilateral knee disorders is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for right knee patellofemoral syndrome. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for left knee patellofemoral syndrome. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The issues of new and material evidence sufficient to reopen claims for service connection for bilateral patellofemoral syndrome have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

New and Material Evidence for Service Connection 
for Bilateral Patellofemoral Pain Syndrome

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156 (a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When determining whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The RO denied the Veteran's claim for service connection for a bilateral knee disorder in April 1992, finding that the evidence did not show that the Veteran had a current bilateral knee disorder. The Veteran did not file a Notice of Disagreement; therefore, the April 1992 rating decision became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

Since the April 1992 rating decision, the Veteran has submitted medical evidence supporting a diagnosis of bilateral patellofemoral syndrome and accompanying knee surgeries. The evidence is new because these records had not yet been received by the RO in adjudicating the Veteran's initial claim for service connection for bilateral knee disorders. The evidence is material because it relates to unestablished facts that are necessary to substantiate the claims. The recently-submitted evidence tends to suggest that the Veteran's bilateral patellofemoral syndrome manifested in service. 

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the February 2009 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for bilateral hearing loss and a right foot callus.

ORDER

New and material evidence having been received, the appeal to reopen the claim of service connection for right knee patellofemoral pain syndrome is granted.

New and material evidence having been received, the appeal to reopen the claim of service connection for left knee patellofemoral pain syndrome is granted.


REMAND

The Veteran was afforded VA examinations in September 2011 to determine the nature and etiology of the Veteran's bilateral knee, low back, and rhinitis disorders. However, addendum opinions are necessary to determine whether the Veteran's disorders were caused or aggravated by any aspect of his active service, to include any period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following actions:

1. Confirm the Veteran's current address and resend the March 2017 correspondence notifying the Veteran that his appeal was formally placed on the Board's docket.

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. After completing the directives above, RETURN THE FILE TO THE September 2011 VA EXAMINER and request that he again review the file and provide an addendum concerning the Veteran's bilateral patellofemoral syndrome, low back disorder, and allergic rhinitis.

Back Disorder: Based upon a review of the relevant evidence, the September 2011 physical examination, and sound medical principles, the VA examiner should provide the following opinions:

Is the Veteran's low back disability caused by, aggravated by, or otherwise etiologically related to any aspect of his service, to include any period of ACDUTRA or INACDUTRA?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a comprehensive explanation for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The July 1989 service treatment record noting the Veteran injured his back;

*The November 1991 service treatment record noting the Veteran's spine was normal;

*The February 1996 service treatment record noting the Veteran's spine was normal;

*The June 2014 private treatment record noting the Veteran's service has "added to" his physical ailments;

*The March 2017 hearing transcript where the Veteran reported he was told by his private physician that his lumbar spine disorder is a result of his military service;

*The May 2017 private treatment record noting the Veteran fell and injured his back in May 1990.

Bilateral knee disorder: Is the Veteran's bilateral patellofemoral pain syndrome caused by, aggravated by, or otherwise etiologically related to any aspect of his active service, to include any period of ACDUTRA or INACDUTRA?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a comprehensive explanation  for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The September 1991 service treatment record noting the Veteran complained of pain in his knees and reported he had past motorcycle accidents where he tore cartilage in his right knee requiring surgery;

*The September 1991 service treatment record where the Veteran requested to "get off profile" and reported that his knees feel better;

*The December 1994 VA treatment record noting the Veteran injured his left knee;

*The July 1995 VA treatment record noting the Veteran experienced left knee pain and had a history of left knee meniscus and ligament repair in June 1994;

*The February 1996 VA treatment record noting the Veteran had ACL ligamentous surgical repair of the left knee and that his right knee was "normal";

*The June 2014 private treatment record noting the Veteran's service has "added to" his physical ailments;

*The May 2017 private treatment record noting the Veteran fell in May 1990 and experienced lower left extremity numbness since.

Allergic rhinitis: Is the Veteran's allergic rhinitis caused by, aggravated by, or otherwise etiologically related to any aspect of his active service, to include any period of ACDUTRA or INACDUTRA?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The January 1982 treatment record noting the Veteran had sinus congestion and diagnosed a viral syndrome;

*The November 1991 service treatment record noting the Veteran's sinuses were normal;

*The February 1996 service treatment record noting the Veteran's sinuses were normal;

*The June 2008 private treatment record noting the Veteran experienced sinus symptoms for 16 years, after separating from service;

*The December 2008 private treatment record noting the Veteran had chronic sinus drainage and first noticed symptoms in Saudi Arabia.

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


